Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 15, 2022 has been entered.
Claims 1 and 3-11 remain pending in the application, and are examined. Claim 2 is canceled.
Applicant’s amendments to the Specification and Claims have overcome each and every 103 rejection previously set forth in the Final Office Action mailed 5/13/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristina Swanson on 9/1/2022.

Claims 3-8, 10, and 11 have been accepted and remain as originally presented.
The claims have been amended as follows: 
Claim 1 has been amended as follows:
	1. (Currently amended) A method to handle sample tubes in a diagnostic laboratory automation system comprising a control device and a tube analyzing device wherein the tube analyzing device comprises a tube identification reader, a tube type recognition unit, a sample color determination unit, and a tube consistence unit, the method comprising: 
	reading a tube identification of a sample tube by the tube identification reader to determine sample type in the sample tube, wherein the sample type is one of: urine, hemolytic urine, lipaemic urine, blood with separation gel, full blood, sedimented blood, or centrifuged blood with separation gel; 
	identifying tube type by the tube type recognition device; 
	determining sample color of a sample in the sample tube by the sample color determination unit; 
	determining sample consistency of the sample in the sample tube by the tube consistence unit; 
	sending the sample type, the tube type, the sample color, and the sample consistency to the control device, 
	determining a construed sample type and a confidence level of the construed sample type by the control device from the tube type, the sample color, and the consistency of the sample in the tube, wherein the construed sample type is one of: urine, hemolytic urine, lipaemic urine, blood with separation gel, full blood, sedimented blood, or centrifuged blood with separation gel; 
	checking by the control device whether the sample type matches the construed sample type and, in the case of a mismatch, changing a used sample type from the sample type to the construed sample type only if the confidence level is above or equal to a predetermined confidence level; and 
	handling the sample tube by the diagnostic laboratory automation system according to the used sample type.

Claim 9 has been amended as follows:
	9. (Currently amended) A diagnostic laboratory automation system, the diagnostic laboratory automation system comprising: 
	a control device; and 
	a tube-analyzing device, wherein the tube-analyzing device comprises, 
	a tube identification reader, wherein the tube identification reader is configured to read a tube identification of a sample tube to determine a sample type in the sample tube wherein the sample type is one of: urine, hemolytic urine, lipaemic urine, blood with separation gel, full blood, sedimented blood, or centrifuged blood with separation gel, 
	a tube type recognition unit, wherein the tube type recognition device is configured to identify the type of tube, 
	a sample color determination unit, wherein the sample color determination unit is configured to determine the sample color of the sample in the sample tube, and 
	a tube consistence unit, wherein the tube consistence unit is configured to determine the consistency of the sample in the tube; 
	wherein the control device is configured to receive the sample type, the tube type, the color of the sample, the consistency of the sample, wherein the control device is configured to determine a construed sample type and a confidence level of the construed sample type from the type of tube, the color of the sample, and the consistency of the sample in the tube, wherein the construed sample type is one of: urine, hemolytic urine, lipaemic urine, blood with separation gel, full blood, sedimented blood, or centrifuged blood with separation gel, and wherein the control device is configured to check whether the sample type matches the construed sample type and to change a used sample type from the sample type to the construed sample type in the case of a mismatch only if the confidence level is above or equal to a predetermined confidence level.

Reasons for Allowance
Claims 1 and 3-11 have been renumbered as claims 1 and 2-10, respectively, and are allowed.
The following is an examiner’s statement of reasons for allowance: 
Itoh (US Pub. No. 2017/0185815; already of record), Pollack et al. (US Pub. No. 2016/0025756; hereinafter Pollack; already of record), and Streibl et al. (US Pub. No. 2016/0018427; hereinafter Streibl; already of record) teach a method and diagnostic laboratory automation system similar to that claimed. However, neither Itoh, Pollack, nor Streibl, nor any other prior art, teach:
	reading a tube identification of a sample tube by a tube identification reader to determine sample type in the sample tube, wherein the sample type is one of: urine, hemolytic urine, lipaemic urine, blood with separation gel, full blood, sedimented blood, or centrifuged blood with separation gel; 
	identifying tube type by a tube type recognition device; 
	determining sample color of a sample in the sample tube by a sample color determination unit; 
	determining sample consistency of the sample in the sample tube by a tube consistence unit; 
	sending the sample type, the tube type, the sample color, and the sample consistency to a control device, 
	determining a construed sample type and a confidence level of the construed sample type by the control device from the tube type, the sample color, and the consistency of the sample in the tube, wherein the construed sample type is one of: urine, hemolytic urine, lipaemic urine, blood with separation gel, full blood, sedimented blood, or centrifuged blood with separation gel; 
	checking by the control device whether the sample type matches the construed sample type and, in the case of a mismatch, changing a used sample type from the sample type to the construed sample type only if the confidence level is above or equal to a predetermined confidence level; and 
	handling the sample tube by a diagnostic laboratory automation system according to the used sample type.
	Specifically, Itoh, which is considered to the closest prior art, teaches changing a used sample type from the sample type to an error tube in the event of a mismatch. The sample tube is then processed as an error tube ([0046]-[0049], In the event the information doesn’t match, an error is determined, and the erroneous container is removed from the test line, see also Fig. 4). However, neither Itoh nor any other prior art teach changing a used sample type from the sample type to a construed sample type in the event of a mismatch only if the confidence level is above or equal to a predetermined confidence level, wherein the construed sample type is one of: urine, hemolytic urine, lipaemic urine, blood with separation gel, full blood, sedimented blood, or centrifuged blood with separation gel, and then processing the sample tube according to the used sample type (i.e. in the case of a mismatch and a confidence level above or equal to a predetermined confidence level, the used sample type is the construed sample type).
	Note: For purposes of examination, the limitation “the sample type” has been examined as the sample type that was determined by the tube identification reader, and the limitation “the used sample type” has been examined as the sample type that the sample tube is handled as in subsequent processing by the diagnostic laboratory automation system.
	Claims 2-7 are allowable as they are dependent on claim 1, an allowed claim. Claims 9 and 10 are allowable as they are dependent on claim 8, an allowed claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798 

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798